United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3337
                        ___________________________

                             United States of America,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

                             Shawn Patrick Sweeney,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                          Submitted: November 30, 2016
                            Filed: December 8, 2016
                                 [Unpublished]
                                 ____________

Before COLLOTON, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      Shawn Sweeney directly appeals the sentence the district court1 imposed upon
revoking his supervised release. His revocation sentence is composed of six months

      1
       The Honorable Rebecca Ebinger, United States District Judge for the Southern
District of Iowa.
in prison and thirty-six months of supervised release. On appeal, Sweeney argues that
the sentence is unreasonable. In addition, his counsel has moved for leave to
withdraw.

       Reviewing Sweeney’s revocation sentence for an abuse of discretion, see
United States v. Hum, 766 F.3d 925, 927 (8th Cir. 2014) (per curiam), we conclude
that the sentence is not unreasonable, as both the prison term and the supervised-
release term are within statutory limitations, and the prison term is within the
applicable advisory Guidelines range, see United States v. Petrekis, 551 F.3d 822,
824 (8th Cir. 2009). We affirm the judgment, and we grant counsel’s motion to
withdraw.
                       ______________________________




                                         -2-